                                                                           eaFRKS OFFIGE U.S.DlsT. COUR'
                                                                                 AT ROANOO ,VA
                                                                                      FILED

                                                                                  FEB 1i 2219
                      IN THE UN ITED STATES DISTR IC T C OU RT                JUL    .   Dun   ,    ax
                     FO R TIIE W ESTER N DISTRICT OF VIRG ING                BYJ
                                 RO AN O W D IW SIO N                                          *%

A NDR EW DAN ZELL,                                 CASE NO .7:19CV 00030

                     Petitioner,
                                                  G M O R AN DUM O PIN IO N

UNITED STA TES,                                   By: Hon.G len E.C onrad
                                                  SeniorU nited StatesD istrictJudge
                     R espondent.

       Andrew D anzell, a form er federal inm ate proceeding pro j-q, filed this action that the
                                                                  .




courtdocketedasap'etitionforawritofmandamusunder28U.S.C.51361.Afterreview ofthe
petition and other courtrecords,the courtconcludes thatD anzell is not entitled to m andamus

relief and that his petition m ust be construed as a m otion to vacate, set aside or correct the

sent#nceunder28U.S.C.j2255.
                                     1.BACKGROùND
       On M arch 15,2006,Danzell pleaded guilty, pursuant to a w ritten plea agreem ent,to

Counts One and Tw o of a four-count superseding indictm ent: conspiracy to distribute and

possessw ith intentto distribute m ore than 50 gram sofcocaine and one countofpossession ofa

firearm in furtherance of a drug trafficking crim e. See gen. United States v.D anzell,N o.

7:0jCR00024. Th'
               eagreementcontemplatedatotalprisonterm of180months. In exchange for
the guilty plea,the governm ent agreed to dism iss the rem aining counts, including two other

firearmscharges,eachofwhichwouldhavesubjectedDanzelltoamandatoryminimum 25-year
sentence,to be served consecutively to any other sentence. Paragraph 2 ofthe plea agreem ent

stated,in part,<<lam pleading guilty asdescribed abovebecause Iam in factguilty and because it
isin m y bestinterestto do so and notbecause of any threats orprom fses.''1 Pet.Ex.A D 1,ECF

No.94.Paragraph8stated:ç(Iunderstandthatasaresultoftheseconvictions1wilibesubjectto
deportation from the United States. Iagree to cooperate w ith the authorities in effectuating m y

deportation,and w aive any and al1adm inistrative,statutory and constitutionalrightsIm ighthave

to challenge my detention and/or deportation.'' 1d. D anzell did not initialthat page of the

agreem ent,butinitialed and signed a1lotherpages.Paragraph 22 states,in part:

                 1have not been coerced,threatened,orprom ised anything other than the
         term s of this plea agreem ent, described above, in exchange for m y plea of
         guilty....                                                                           .

                 This writing sets forth the entire understanding between the parties and
         constitm es the complete Plea A greem entbetween the U nited StatesA ttorney for
         the W estern District of Virginia and m e, and no other additional term s or
         agreem ents shallbe entered exceptand unlessthose otherterm s or agreem entsare
         in writing and signed by theparties.

ld
=    .




         Portions ofDanzell's guilty plea hearing could not be transcribed because of a technical

m alfunction. The existing transcript indicates that Danzell agreed with the accuracy of the

govenzm ent's sum m ary of the evidence against him . A sked if he was satissed w ith his

attorney's representation,D anzellstated,çtv el'y m uch. Thank you,M r.Cargill.'' Pet.Ex.AD 2,

at2,ECF N o.94. The courtthen stated to Danzell,Etefhis is one ofthe m ostim portantdays you

w ill'ever experience,because you are telling the Courtthatyou w ish to plead guilty to crim inal

chargesthatyou know are going to resultin you serving a period ofincarceration of 15 yearsand

in a1lprobability your deportation from the United States.'' JZ at3-4. Aftera shortrecess for

D anzellto confer w ith counsel,the hearing resum ed. The courtasked D anzellif he had any

furtherquestions ofthe courtorcounselaboutissuesexplained during the colloquy,and Danzell


        1 Beneaththisline attheend ofParagraph 2, the prosecutor,Don W olthuis,crossed outand initialedthis
sentence: R'
           Therehasbçen norepresentationm adewhatsoeverbyany agentoremployeeoftheUnitedStatesto me
asto whatthefinaldispositionofthism attershouldorwillbe.''Pet.Ex.AD 1,ECF No.94.
                                                        2
answered,<'I'm pleasedwitheverything.Yeah.''Id.at4.Hethenpleaded<'lgquiltyascharged,''
collectively,toCountsOneandTwo.J-Z at6.Thecourtfound him fullycompetentandaware
ofthe chargesand theirconsequences,found hispleasofguilty to be know ing and voluntary and

supportedbythefacts,andadjudgedhim guilty.
       The courtconducted a sentencing hearing on June 7,2006,and imposed the sentences

contem plated by the plea agreem ent: 60 m onths on CountOne and 120 m onths on CountTw o,

to be served consecutively, and two three-year term s of supervised release, to be served

concurrently. W hile explaining the supervised released term s,the courtstated:Et-
                                                                                 fhat assum es

that'you are not going to be subject to some deportation act following your period of
incarceration. I suspect that you w ill be,but in the event that you find yourself back in the

com m unity back in the United States,you can counton being on supelwised release.'' D arlzell,

N o.7:05CR00024,Sent.Transc.19,ECF N o.110. D anzelldid notappeal,although he has filed

priorpost-conviction m otionsand petitionsthatthe courtdism issed.

       ln his currentpetition,D anzellbases his claim s on eventsthatallegedly occurred during

the portion ofthe guilty plea hearing thatcould notbetranscribed. H e states:

       During the explanation of the plea agreem ent M r. W olthuis and Counsel
       instructed m e notto initialpage 4 ofthe plea agreem ent,and thatitw illreflectthe
       partiesl')fullunderstanding thatIwillnotbe deported.(record cite omitted)
       Counseltold M r.W olthuisthathe w ould be required to notify the agency and M r.
       W olthuis replied, it would be done at a later date because courtwas about to
       resume in a momentg.) Counsel'also pointed outto M r.W olthuis,Don,your
       instm ctions changed the outcome of the case,and M r.W olthuis m em orialized it
       bygoingbacktoyage3ofthepleaagreement,heomittedthelineaffectedand
       dld place his initlals (DRW ) nextto the partaffected.grecord cite omitted)
       During the Plea Hearing,Mr.Wolthuis ensure 1willnotbe deportedl.) Mr.
       Wolthuis reyresentation took place before he laid outthe summary of the
       evidence(whlchappearsinthetranscribedportionofthehearingj.
DanzellUnswornDecl.!!4-8,at47,ECFNo.94.W henthecourtmentionedtheprobabilityof
deportation,Danzellasked fora recess to m eetw ith counseland allegedly threatened to continue

                                                  3
thejury trial. He alleges that counselassured him,EElojnce the Courtacceptlsq the plea
agreementMr-gWjolthuisrepresentationwillbebindingonthepartiesandbeyondthepowerof
theCourttoalteranythingMr.Wolthuissaid.''1d.at!11.
       Danzell was released from incarceration to begin serving his three-year term of

supervised release on August 17,2018. See Addendum to Presentence Report,ECF N O. 179.

Danzellclaim s thathe isnow in the custody of im m igration authorities,confined ata detention

centerin M al land.

       On thisalleged sequence ofevents,Danzellarguesthathe isnow entitled

       tocompel(1)thespecificperformanceofhispleacolloquyofM arch 15,2016,in
       thatDanzellwish to rely ontherepresentation ofDonaldR.W olthuis(AUSA)
       that the United SOtes w ill ensure he is not deported by notifying al1A gencies
       involve thatthe M arch 15,2016,Plea A greem ent,page 4,uninitialed ism odified
       to retlect such representation, verbal instruction, and full understanding of the
       parties,and(2)curetheOrderofDeportationimposedon l1/15/20l8.
Pet. 1,ECF N o.1. To achieve this desired relief, Danzell petitions'this court for a w rit of

mandamusunder28U.S.C.j1361,orin thealtemative,awritofcoram nobisunder28U.S.C.
j1651.
                                        II. D ISCU SSION

       M andam us is a drastic rem edy, to be invoked only in extraordinary situations.2 U nited

Statbsv.M oussaoui,333F.3d509,516(4th Cir.2003).Theparty seeking issuanceofthewrit
m usthave no other adequate m eansto attain relief,and he bears the burden of show ing thathis
rightto the'w ritis clear and indisputable. Id.at517;ln reBeard,811F.
                                                                    2d 818,826(4th Cir.
1987).A petitionermustalsoestablishthatarespondingpartyhasacleardutytodothespecilc
actrequested;the actrequested isan offcialactorduty;and the issuance ofthe writwillfurther



       2 The courthas om itted internalquotation m arks alterations and citations here and elsewhere
throughoutthisopinion,unlessotherwisenoted.
                                                    4
justice. United Sta-
                   t-
                    esex rel.Rahman v.Oncology Assocs..P.C..201F.3d 277,286 (4th Cir.
1999).Danzellcannotmaketheserequiredshowings.
       First,D anzellhas another available rem edy by which to claim that the govem m enthas

breached thepleaagreement- hecanfilea j2255motion. Section 2255 allows(Caprisonerin
custody under sentence''of a federal courtto raise claim s thathis sentence w as Etim posed in

violgtion of the Constitution or law s of the U nited States,'' that Etthe court was w ithout

jurisdiction to impose such a sentencer''that(lthe sentence was in excess ofthe maximum
authorizedbylaw,orisotherwisesubjecttocollateralattack.''28U.S.C.j22554$.A prisoner
detainedby immigration authorities,whoisstillsubjecttoafederalcriminalprison sentenceor
w ould otherw ise be serving a federalterm of supervised release,is ççin custody''as required to

bring a j2255motion. United Statesv.Swaby,855 F.3d 233,239 (4th Cir.2017);see also
UniiedStatesv.PreRent,190F.3d279,283(4thCir.1999)($A prisoneronsupervisedreleaseis
consideredtobeçincustody'forthepurposesofaj2255motion.'').Thus,Danzellcanutilize
the remedy outlined in 28 U.S.C.j2255 to pursue hisclaim thattheprosecutorpromised to
preventhisdeportation. Se
                        'e,e.g.,W illiamsv.United States,554 F.Supp.2d 168 (D.Conn.
                                    .'

2008)(addressing j2255claim regardingpriorpromisebygovernmenttouseitsbesteffortsto
keep defendantfrom beingdeported);seealsoUnited Statesv.W arner,820F.3d 678,685 (4th
Cir.2016)(finding materialbreach by governmentand granting specific performance ofplea
agreementasreliefunderj2255).
       Second,the existing record doesnotshow thatDanzellhasa clear and indisputable right

to m andam us relief,M oussaoui,333 F.3d at517,orthatany representative ofthe United States

has a clear duty to perform the requested act. Rahm an,201 F.3d at286. The record- the plea

agreem ent,the available portion of the plea hearing transcript,and the sentencing transcript-


                                                  5
does notunequivocally indicate thatthe parties agreed to a provision in the plea agreement

barring D anzell's deportation. By its ow n term s,thç agreem entas drafted stands as a com plete

representation ofthe term s ofthe parties'plea bargain,unlessthe additionalterm isw ritten and

signed by the parties. The prosecutor's notation on page three and D anzell's failure to initial

page four of the plea agreem ent form did not com ply w ith these necessary conditions for an

am qndm entso asto create anew ,w ritten term agreed between and signed by theparties. Forthe

sam e reason,these m inor notations on the document could not effectuate the deletion of the

existing provision in the agreement stating that Danzellwould be subject to deportation.
M oreover, that deportation provision and the court's adm onishments during the transcribed

pprtion of the plea hearing and the sentencing hearing all properly notiled Danzell that

deportation was a consequence of his guilty plea under the plea agreem ent. D espite these

w arhings,the available record indicates that Danzellknow ingly and voluntarily pleaded guilty

pursuantto the plea agreem ent.

       In short, D anzell has an alternative available rem edy. He also has not show n an

indisputable rightto m andamus reliefordem onstrated thatanyone has a clearduty to preventhis

deportation, based on his plea agreem ent. Accordingly, the court concludes that D anzell's

petition fora writofm andam usm ustbe dism issed asw ithoutm erit.

       GW w rit ofcoram nobis is also an exceptionalrem edy that m ay be granted only w hen a

fundam entalerror has occun'ed and no other available rem edy exists.'' Sw aby,855 F.3d at238

(citipgUnitedStatesv.Mandel,862F.2d 1067,1075(4thCir.1988)). Such awritprovidesan
avenue for a petitioner (Cw ho is no longer (in custody' and therefore cannot seek habeas relief

under28U.S.C.j2255orj2241.''Chaidezv.UnitedStates,568U.S.342,345n.1(2013).As
discussed,Danzellisstillin custody and hasanotheravailableremedy underj2255. Healso


                                                   6
fallsto show any fundameàtaldefectin tlle guilty pleaproceedings. Sem e.R..Unhed Sotesv.

Msndel.862 F.2d 1067,1075 (4t11Ck.1988)(graating cor-
                                                    am nobisreEefforfundsmental
defed--defendanl had bœ nd ed D dconvictH foractqthattheSupreme CoM laterheld were

notwlth'nthrreachofthestatuteofconvlcion).Forlesereasons,Danzellcnnnottztillzeawrlt
of coram nobls to achieve the rellef he desires,and hks c= entpetitlon must be dlsmissed

acx rdlngly.

      G ven thenature ofDnnyell'sclslms,which allege a breach ofthe plea agreement the

courtwl11cons% ehissubmlnsion asa j2255 moion andwilldkecttheclerk to doçketltms
such.Anappropdateorderwillissuethisday.

      The Clerk is directed to send copies of thlsm em orandum opinion and accompanying

ordertothem itioner.
      Ex'ryx n is î+ dayofFebruam 2019        .




                                        SeniorUnitedSutesDisvctJudge




                                              7
